A statement of the facts of this case will be found in Wolkov, et ux., v. Pickering Construction Company, *Page 183 147 Fla. 506, 3 So.2d 350, where it was first considered.
Four questions are posed on this appeal. Questions One, Two and Three have to do with the status of certain intervenor's claims, the liability of an undisclosed principal and his agent and the separation of the suit of the intervenors from that of original plaintiff. The Court is of the view that these questions were concluded by the first opinion and for that reason deem it unnecessary to consider them further at this time.
The suit was one to foreclose a building contractor's lien. The fourth question urges us to reconsider and reverse our former construction of the contract on authority of State of Alabama v. King and Boozer, 314 U.S. 1, 62 Sup. Ct. 43,86 L. Ed. 1.
The decision of the Supreme Court of the United States with reference to the matter of agency in the latter case is the point relied on. The case however involved an entirely different state of facts from those involved in the case at bar and we cannot see any reason for reversing our former holding on authority of this case. Even if it was in point, it treats a subject on which the decision of this Court is binding on the Federal Courts.
Affirmed.
BROWN, C. J., BUFORD, CHAPMAN and THOMAS, JJ., concur.
  WHITFIELD and ADAMS, JJ., not participating. *Page 184